 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   PEDRO RANGEL,                               Case No. 1:18-cv-01713-AWI-SAB

11                        Petitioner,            DEATH PENALTY CASE

12          v.                                   ORDER SETTING INITIAL CASE
                                                 MANAGEMENT CONFERENCE
13   RONALD DAVIS, Warden of San
     Quentin State Prison,                       Case Management Conference
14
                          Respondent.            Date: March 18, 2019
15                                               Time: 11:00 a.m.
                                                 Courtroom: 9
16
                                                 Judge: Hon. Stanley A. Boone
17

18          On December 14, 2018, Petitioner Pedro Rangel, a state prisoner facing capital

19   punishment, commenced this action pursuant to 28 U.S.C. § 2254 by filing an application for

20   leave to proceed in forma pauperis and request for appointment of counsel to represent him.

21   (Doc. Nos. 1 & 2.)

22          On December 21, 2018, the Court issued an order referring the case to the Selection Board

23   for the Eastern District of California for recommendation of counsel and granting Petitioner’s

24   request to proceed in forma pauperis. (Doc. No. 8.)

25          On January 26, 2019, the Court appointed D. Jay Ritt, Esq. and Verna J. Wefald, Esq. as

26   co-counsel to represent Petitioner in this proceeding. (Doc. No. 10.)

27          Accordingly,

28          1.      On March 18, 2019, at 11:00 a.m., the undersigned will hold the initial case
                                                     1
 1        management conference. The parties may appear by teleconference. Counsel are

 2        directed to contact the Court’s Courtroom Deputy Clerk, Ms. Mamie Hernandez,

 3        to advise that they will be appearing telephonically and to obtain the

 4        teleconference number and pass code.

 5   2.   Petitioner’s counsel shall be prepared to discuss the due date for filing the federal

 6        habeas petition pursuant to 28 U.S.C. § 2254 and any intention of seeking tolling.

 7   3.   Respondent’s counsel shall be prepared to discuss a date for filing the answer or

 8        other responsive pleading as well as setting a date for electronic lodging of the

 9        state court record as described in Local Rule 191(h)(1) and consistent with the

10        timeframe provided therein. The Court’s expectation regarding lodging the state

11        record is that:

12        a.      Respondent’s counsel shall file a Notice of Lodging and lodge the state

13                court record in electronic (optical character recognition) format on the

14                Court’s electronic filing system, each item of the state court record shall be

15                lodged as an attachment to the Notice of Lodging, for each separate

16                attachment the Notice of Lodging shall identify the attachment number and

17                the Bate-stamp numbers and the name of that part of the record including

18                its internal pagination if any, the identical identifying information shall also

19                be included as the docket title of each electronically lodged attachment to

20                the Notice of Lodging, to the extent possible each separate paper volume of
21                the state court record shall be lodged as one attachment,

22        b.      State sealed records shall be lodged in paper form, and

23        c.      Respondent’s counsel need not lodge the state court record on CDs and

24                courtesy copies on CD are not required.

25   4.   Counsel for Petitioner and Respondent shall meet and confer regarding the above

26        scheduling and other matters and file not later than one (1) week prior to the case
27        management conference a joint statement summarizing their discussions including

28        matters upon which they agree and their respective positions in the event of
                                             2
 1                    disagreement.

 2            5.      At the conclusion of the case management conference, Respondent’s counsel will

 3                    be excused and the conference will continue ex parte with counsel for Petitioner

 4                    present to discuss budgeting matters including requirements of: the Criminal

 5                    Justice Act, 18 U.S.C. § 3006A (“CJA”) Policies and Procedures of the Judicial

 6                    Council of the Ninth Circuit;1 the Guidelines for Administering the CJA and

 7                    Related Statutes, Volume 7, Part A, Guide to Judiciary Policy;2 and applicable

 8                    requirements of the Guide to Case Management and Budgeting in Capital Habeas

 9                    Cases in the Eastern District of California Fresno Division.3 In accordance with

10                    the CJA Guidelines, counsel must submit a budget. Counsel shall work with Ninth

11                    Circuit Case Managing Attorney Laura Paul to prepare a proposed initial litigation

12                    budget for Court review. Counsel may reach Ms. Paul at lpaul@ce9.uscourts.gov

13                    or at (626) 229-7197. Counsel will receive instructions for using eVoucher to

14                    submit budgets and claims for compensation from Ms. Paul. Counsel shall submit

15                    the completed budget including supporting documentation through eVoucher at

16                    least one (1) week prior to the case management conference. The Court-

17                    authorized CJA funding will be submitted to and reviewed by the Ninth Circuit’s

18                    Capital Case Committee. The Capital Case Committee will then make a

19                    recommendation to the Judicial Council of the Ninth Circuit.

20
     IT IS SO ORDERED.
21

22   Dated:        February 6, 2019
                                                                UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27   1
       Available at https://www.ca9.uscourts.gov/attorneys/
     2
       Id.
28   3
       Available at http://www.caed.uscourts.gov/caednew/index.cfm/forms/cja-capital-habeas-forms/
                                                            3
